          Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 1 of 46


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION


BRITTNEY GOBBLE PHOTOGRAPHY, LLC

             Plaintiff,
     v.                                           No. 1:18-cv-03403-RDB
                                                  (Lead case)
SINCLAIR BROADCAST GROUP, INC.

             Defendant.


BRITTNEY GOBBLE PHOTOGRAPHY, LLC

             Plaintiff,
     v.                                           No. 1:18-cv-03384-RDB
                                                  (Consolidated)
KABB Licensee, LLC et al.

             Defendants.


BRITTNEY GOBBLE PHOTOGRAPHY, LLC

             Plaintiff,
     v.                                           No. 1:19-cv-00559-RDB
                                                  (Consolidated)
KMPH LICENSEE, LLC et al.

             Defendants.


BRITTNEY GOBBLE PHOTOGRAPHY, LLC

             Plaintiff,
                                                  No. 1:19-cv-00606-RDB
     v.
                                                  (Consolidated)
SINCLAIR PORTLAND LICENSEE, LLC et al.

             Defendants.




          PRELIMINARY EXPERT REPORT OF PROFESSOR JEFFREY SEDLIK

                                Submitted April 12, 2019
       Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 2 of 46




I have been engaged by plaintiff Brittney Gobble Photography, LLC. (“BGP”) to
provide expert testimony in the following four lawsuits brought by BGP: (1) ​Brittney
Gobble Photography, LLC v. Sinclair Broadcast Group, Inc.​, Case No.
1:18-cv-03403-RDB, United States District Court for the District of Maryland,
Baltimore Division (“the ‘3403 lawsuit”); (2) ​Brittney Gobble Photography, LLC v.
KABB Licensee, LLC et al.​, Case No. 1:18-cv-03384-RDB, United States District
Court for the District of Maryland, Baltimore Division, now consolidated with the
‘3403 lawsuit (“the ‘3384 lawsuit”); (3) ​Brittney Gobble Photography, LLC v. KMPH
Licensee, LLC et al.​, originally filed as Case No. 1:18-cv-01720-UNA in the United
States District Court for the District of Delaware, but now transferred to the United
States District of Maryland, Baltimore Division as Case No. 1:19-cv-00559 and
consolidated with the ‘3403 lawsuit (“the ‘559 lawsuit”); and (4) ​Brittney Gobble
Photography, LLC v. Sinclair Portland Licensee, LLC et al.​, originally filed as Case
No. 2:18-cv-02096 in the United States District Court for the District of Nevada, but
now transferred to the United States District of Maryland, Baltimore Division as
Case No. 1:19-cv-00606 and consolidated with the ‘3403 lawsuit (“the ‘606
lawsuit”).   The Complaints in the ‘3403 lawsuit, the ‘3384 lawsuit, the ‘559 lawsuit
and the ‘606 lawsuit are collectively referred to herein as the “Sinclair Complaints.”


The defendants (collectively, “Defendants”) in the four above-listed lawsuits include
Sinclair Broadcast Group, Inc. (“Sinclair”) and 51 entities corresponding to 51 radio
or television station websites on which some or all of the Photographs were
displayed1: Sinclair Portland Licensee, LLC; KATV Licensee, LLC; Sinclair
Bakersfield Licensee, LLC; Sinclair Boise Licensee, LLC; Sinclair Eugene Licensee,
LLC; Sinclair Yakima Licensee, LLC; KEYE Licensee, LLC; KGBT Licensee, LLC; KHQA
Licensee, LLC; Sinclair Lewiston Licensee, LLC; Sinclair Seattle Licensee, LLC;
Sinclair Radio of Seattle Licensee, LLC; KRCG Licensee, LLC; KTUL Licensee, LLC;
KTVL Licensee, LLC; KTVO Licensee, LLC; KUTV Licensee, LLC; KVII Licensee, LLC;
WACH Licensee, LLC; WFXL Licensee, LLC; WGXA Licensee, LLC; WJAR Licensee,
LLC; WKRC Licensee, LLC; Gray Television Licensee, LLC; WLUK Licensee, LLC;
WNWO Licensee, LLC; WOAI Licensee, LLC; WPBN Licensee, LLC; WPDE Licensee,

1
 ‘3403 Complaint, ¶¶ 2, 29 and 36-86; ‘3384 Complaint, ¶¶ 2-10 and 48-108; ‘559 Complaint, ¶¶ 2-9
and 46-102; and ‘606 Complaint, ¶¶ 2-35 and 72-333.
                                               1
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 3 of 46



LLC; WSET Licensee, LLC; WSTQ Licensee, LLC; WTOV Licensee, LLC; WTVC
Licensee, LLC; WZTV Licensee, LLC; KMPH Licensee, LLC; KMTR Television, LLC;
KPTM Licensee, LLC; HSH Flint (WEYI) Licensee, LLC; New Age Media of Gainesville
Licensee, LLC; Deerfield Media (Rochester) Licensee, LLC; ACC Licensee, LLC;
Gocom Media of Illinois, LLC; KABB Licensee, LLC; KOKH Licensee, LLC;
Chesapeake Television Licensee, LLC; Birmingham (WABM-TV) Licensee, Inc.;
WGME Licensee, LLC; WICS Licensee, LLC; Portland (WPFO-TV) Licensee, Inc.;
WSYX Licensee, LLC; and Columbus (WTTE-TV) Licensee, Inc.


I understand that as of this writing, the complaints in the four above lawsuits are
being amended to name additional defendants. I understand that the new
defendants were identified during discovery as the owners and operators of the
radio and television stations corresponding to the website screenshots shown in the
Exhibits to the above-listed complaints. As my opinions expressed herein are based
on the images and false credits shown in those website screenshots, my opinions
will apply to the new defendants with respect to their corresponding station
websites on the assumption that those new defendants are found to be liable for
the alleged copyright infringements and DMCA violations alleged in the matters. In
the event that additional defendants are named, I may amend or supplement this
report to opine on damages (if any) applicable to alleged acts of copyright
infringement and DMCA violations by those defendants.

I have been asked by BGP to provide expert opinions on damages and other issues
related to BGP’s claims of​ copyright infringement and DMCA violations by
Defendants. My opinions are based in part on more than 25 years of service in
high-level positions in trade associations and standard-setting bodies in the
photography, advertising, product marketing, technology, and design industries. I
have been an internationally recognized advertising photographer for more than 30
years, working with many clients, observing and interacting with large numbers of
professional photographers, advertising agencies, design firms, corporate clients,
model agencies, stock agencies, product manufacturers, and others in the United
States and abroad. I have served as Project Manager in projects involving
development, operation, and maintenance of websites, web applications, and other


                                          2
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 4 of 46



applications. I have also owned and operated a publishing company, producing and
selling photography-related products for more than 20 years.


In addition to my personal knowledge, my opinions are based on an independent
examination of documents and materials produced in the matters to date. Should
additional relevant information become available, I respectfully reserve the right to
amend or supplement my opinions as necessary.


This Preliminary Expert Report (“Report”) has been prepared in connection with the
above-referenced matters.​ Section VI ​of the Report outlines my opinions.


If called upon as a witness in the matters, I could and would make the following
statements of my own personal knowledge and experience.


I.    QUALIFICATIONS


I currently serve as the President and CEO of the PLUS Coalition. “PLUS” is an
acronym for “Picture Licensing Universal System.” The PLUS Coalition is a
non-profit, international standards body and trade association representing the
shared business interests of all industries involved in the creation, licensing, and
use of photography and illustration, including photographers, illustrators,
advertisers, advertising agencies, graphic design studios, publishers, artists’
representatives, museums, libraries, stock photo agencies and all other image
licensees and licensors. The PLUS Coalition develops, propagates, and maintains
universal standards for use by licensees and licensors in transactions involving
photography and illustration. As a founding member of the PLUS Board of Directors,
I developed the core concept of the Coalition and its copyright licensing standards.


I am the past National President of the Advertising Photographers of America
(“APA”), the leading trade association for commercial photographers in the United
States. I also served APA as Chief National Advisor on Licensing and Copyright, and
provided leadership level guidance on topics, including copyright, photography,
advertising, and modeling, industry standards, contract terms, model release
terms, and business practices. I represented the APA in discussions with the United


                                           3
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 5 of 46



States Copyright Office and worked with organizations across the world to develop
and maintain standards for licensing, modeling, and other image-related business
matters. On a local basis, I also served on the Board of Directors and Legal Affairs
Committee of the Los Angeles Chapter of the APA.


I currently serve on the Photo Metadata Working Group for the International Press
Telecommunications Council (“IPTC”), the global standards body for photography
metadata. In the past I have served on the Digital Image Submission Guidelines
Working Group for Universal Digital Image Guidelines (“UPDIG”), and as an “Invited
Expert” on the Permissions and Obligations Working Group of the World Wide Web
Consortium (“W3C”). I currently serve as a Director of the Linked Content Coalition
(“LCC”), a global non-profit organization dedicated to facilitating and expanding the
legitimate use of content through interoperable identifiers and metadata. I have
also been a partner in the Rights Data Integration initiative, focusing on the
integration of systems that manage and trade intellectual property rights online
across all types of content, usage and media. I also currently serve as a Director of
the American Society for Collective Rights Licensing (“ASCRL”), a collective
management organization for the visual arts. For the American Society of Media
Photographers (“ASMP”), I serve on their copyright speakers bureau, and authored
the “Photography Licensing” chapter of their publication, “Professional Business
Practices in Photography.”


I am frequent speaker at copyright events hosted by the US Copyright Office, the
US Patent Office, and the US Department of Commerce. At the request of the
Register of Copyrights, I served as a guest instructor at Stanford Law School in
conjunction with a US Copyright Office sponsored Copyright Practicum. I have been
a faculty member of the American Law Institute for Continuing Legal Education
events, providing insights on licensing practices and on the practical application of
copyright law in the visual arts. I have been a guest speaker on copyright law for
many institutions and organizations, including Duke University Law School, New
York University Law School, and the Copyright Society of the United States. In
addition, I have testified before Congress on copyright law, and worked closely with
legislators, stakeholder groups, and the United States Copyright Office on


                                          4
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 6 of 46



legislation, regulations, and policy issues related to copyright protections,
registration, and remedies. I have assisted legislators and government agencies in
drafting and revising copyright legislation. I am an active participant in the
Copyright Alliance, serving on both the Creators Advisory Board and the Academic
Advisory Board.


Adobe Systems, creator of Photoshop and other digital image and design software,
selected me to be a member of its “Prerelease Team”, and its Adobe Photographers’
Council, a group of twelve leading photographers to advise the company on trends
in digital photography and the photography industry at large.


Selected honors include the 2005 Industry Leadership Award from the International
Photography Council of the United Nations, the 2006 PhotoMedia Photographer of
the Year award, the 2007 APA Industry Advocacy Award, and in 2008, an honorary
Master’s Degree from the Brooks Institute of Photography.


I am a long-time faculty member and Professor at the Art Center College of Design
in Los Angeles, where I sit on the Intellectual Property Committee and teach
advanced courses on the artistic, technical, production, legal, and business aspects
of traditional and digital photography. Legal topics include copyright law, copyright
registration, copyright licensing and contract interpretation. Technical topics include
digital techniques and advanced lighting for photography of people, products and
automobiles. I also provide instruction on advertising, marketing and branding.


After more than 30 years as an award-winning commercial photographer and studio
owner, I continue to operate an advertising and entertainment photography
production company in California, with a client list that includes such companies as
Nike, Federal Express, Farmers Insurance, SBC, GTE, NBC, Sony, AT&T, Blue Cross,
Epson, IKEA, United Airlines, Warner Brothers, Toyota, Nestlé, Disney, Bank of
America, and others. My publishing company, Mason Editions, produces and
distributes fine photographic reproductions.




                                           5
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 7 of 46



I frequently provide forensic image analysis in civil and criminal matters, and
provide consulting services to organizations and individuals on issues related to
copyright, licensing, negotiating, and business practices and procedures related to
photography, advertising, and modeling. I have testified as an expert witness in
litigation involving photography, illustration, product design, copyright, metadata,
advertising, branding, graphic design, right of publicity/privacy, breach of contract,
criminal matters, and other topics. The cases in which I have testified at trial or by
deposition within the last four years are:


Andrew Paul Leonard v. Stemtech Health Sciences, Inc.
US District Court, District of Delaware
Case # 08-67-LPS-CJB Consolidated


G. Mitchell Davis v Tampa Bay Arena, Ltd
US District Court, Middle District of Florida, Tampa Division
Case # 8:12-cv-60-T-30MAP


Nouveau Model & Talent Management v JAKKS Pacific, Inc.
Superior Court of the State of California, County of Los Angeles
Case # SC111112


American Apparel v Alyssa Ferguson
JAMS Consolidated Arbitration
JAMS Reference #1220042480


eVox Productions, LLC v Gabriels Technology Solutions, Inc.
US District Court, Central District of California, Southern Division
Case # CV 13-00846-CJC(RZx)


Tiffany Laurence v Beats Electronics, LLC
Superior Court for the State of California, County of Los Angeles
Case # BC 510035


                                             6
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 8 of 46




Steven M. Gardner v Cafepress Inc.
United States District Court, Southern District of California
Case # 13CV1108 GPC JMA


Joseph Tomelleri v Zazzle, Inc.
United States District Court, District of Kansas
Case # 13-CV-2576 EFM/DJM


Stephen Kennedy v Gish Sherwood & Friends, Inc.
United States District Court, Eastern District of Missouri, Eastern Division
Case # 4:13-cv-02236-JAR


In Re: Multiple Listing Service Real Estate Photo Litigation
United States District Court, Southern District of California
Case # 3:14-cv-01158-BAS-JLB


Brian Harness v Forever 21 Retail, Inc.
United States District Court, Northern District of Texas, Dallas Division
Civil Action # 3:14-cv-01316


EVOX Productions, LLC v California Rent-A-Car, Inc.
United States District Court, Central District of California, Western Division
Case # 15-CV-08046 MWF (RAOx)


Timed Out, LLC v 13359 Corp
Superior Court of the State of California, County of Los Angeles
Case # BC583739


Jerome Turner v Metals USA, Inc.
24th Judicial District Court for the Parish of Jefferson, State of Louisiana
Case # 751-431



                                           7
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 9 of 46




TC Reiner v Ryon Nishimori et al.
United States District Court, Middle District of Tennessee, Nashville Division
Case # 3:15-cv-00241


David McNeese v Access Midstream Partners, L.P.
United States District Court, Western District of Oklahoma
Case # CIV-14-503-D


VHT, Inc. v Zillow Group, Inc.
United States District Court, Western District of Washington, at Seattle
Case # 2:15-cv-1096-JLR


EVOX Productions, LLC v Kayak Software Corporation
United States District Court, Central District of California, Western Division
Case # CV15-05053-PSG (AGR)


Under-A-Foot Plant, Co. v Exterior Design, Inc.
United States District Court, District of Maryland
Civil # BPG-15-871


Sustainable Sourcing, LLC v Brandstorm, Inc. et al.
United States District Court, District of Massachusetts, Western Division
Case # 12-CV-30093


Dana Ruth Lixenberg v Bioworld Merchandising, Inc.; et al.
United States District Court, Central District of California
Case # 2:15-cv-07242 MWF-MRW


Capri Krakana, Johan Krakana
Arizona Superior Court, Maricopa County
Case #JSS18301



                                            8
     Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 10 of 46




Osram Sylvania v Photographic Illustrator Corporation v Brooks Electrical et al.
American Arbitration Association
Case # 01-16-0000-2652


Capri Krakana D.O.B. 12/18/2009, Johan Krakana D.O.B. 09/12/2007
United States Superior Court of the State of Arizona, in and for the County of
Maricopa
Case # FC2016-050246


Nelson Araujo, et al v City of San Jacinto et al.
Superior Court of California, Riverside County
Case # RIC1411590


Laspata Decaro Studio Corporation v Rimowa GmbH et al.
United States District Court, Southern District of New York
Case # 16-cv-00934-LGS


Glen Craig v UMG Recordings, Inc. et al.
United States District Court, Southern District of New York
Case # 16 Civ. 5439 (JPO)


Brittney Gobble Photography, LLC v WENN Limited et al.
United States District Court, Eastern District of Tennessee, Knoxville Division
Case # 3:16-cv-00306


The Andy Warhol Foundation for the Visual Arts, Inc. v Goldsmith et al.
United States District Court, Southern District of New York
Case # 1:17cv2532




                                           9
       Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 11 of 46



Jason Putsche v Alley Cat Allies, Inc.
United States District Court, Southern District of Maryland
Case No. 8:17-cv-00255-PWG


Yves Michel Fontaine v MMLery LLC, 61-73 Ellwood, LLC, 533 41st Street
Realty, LLC and Sharp Management Corp.
Supreme Court of the State of New York, County of Kings
Case No. 6580/12


My publication list is included in my curriculum vitae, a copy of which is attached to
the Report as Exhibit A.



 II.   COMPENSATION


My work on the matters is being billed at my standard rate of $650.00 per hour. My
compensation is not contingent upon, dependent upon, or related in any way to the
outcome of the matters.


III.   MATERIALS CONSIDERED


In preparation for the Report and for the expert testimony that I may be called on
to provide, I have considered the materials listed in Exhibit B.


IV.    ASSUMPTIONS


Retaining counsel instructed that I rely on the following assumptions in forming my
opinions in the matters. As the scope of my engagement does not include
verification of the accuracy of the assumptions, my reliance on the assumption/s
does not reflect a lack of rigor in the formation of my opinions. If any assumption is
determined to be incorrect, I may revise my opinions. If later asked to verify the
accuracy of the assumptions, I will do so where possible. I have been instructed to:




                                          10
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 12 of 46



      A. Assume that Brittney Gobble is the author of the 51 photographs at issue in
          the matters (the “Photographs”).2
      B. Assume that by assignment, Brittney Gobble Photography, LLC (“BGP”) is the
          sole and exclusive copyright owner of the Photographs.
      C. Assume that the United States Copyright Office has issued Certificates of
          Registration for 50 of the Photographs to Brittney Gobble.
      D. Assume that the information appearing on Brittney Gobble’s copyright
          registrations is correct.3
      E. Assume that the copyright registrations are valid.
      F. Assume that actual and statutory damages for copyright infringement (if any)
          in the matters, are applicable only to the 50 registered photographs.
      G. Assume that statutory damages for DMCA violations (if any) in the matters,
          are applicable to all 51 of the Photographs.
      H. Assume that Johnny Gobble provided WENN Limited and USA Entertainment
          News Inc. (“WENN”) with access to 55 total photographs, including the 51
          Photographs at issue in the matters.
      I. Assume that WENN provided Sinclair and the other Defendants through
          Sinclair with access to the Photographs.
      J. Assume that the information provided by BGP in the “Table of Photographs,”
          Exhibit E is correct.
      K. Assume that the information provided by BGP in the “Table of Usages, by
          Usage Number” Exhibit F is correct.
      L. Assume that BGP did not intentionally alter the copies made by BGP of
          usages of the Photographs, and that BGP neither manipulated nor altered the
          copies as included in the “Visual Index of Usages,” Exhibit D
      M. Assume that in November 2015, few photographs of Lykoi cats were
          available for licensing or use, and that the Photographs were both rare and
          scarce in the photography licensing marketplace.
      N. Assume that attribution to Brittney Gobble was a condition of the license
          granted by BGP to WENN.



2
    ​See Section VI(J), “The Photographs.”
3
    Registrations and Deposit Material.
                                              11
           Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 13 of 46



         O. Assume that Defendants did not attribute any of the Photographs to BGP
            prior to notification by BGP.
         P. Assume that each instance of use of the Photographs by Defendants is a
            distinct violation of 17 U.S.C. 1202.
         Q. Assume that Defendants’ use of the Photographs on Defendants’ websites
            infringed on BGP’s copyrights in the Photographs.
         R. Assume that Defendants’ use of the Photographs was not innocent
            infringement.
         S. Assume that Defendants publish photographs, text and other content on their
            websites in order to attract advertisers and to generate advertising revenue
            from advertisements, and that Defendants generate advertising revenue
            when advertisements are viewed and/or clicked by visitors to Defendants’
            web sites.
         T. Assume that Defendants received revenue resulting from Defendants’
            placement of advertisements on Defendants’ websites, on the web pages on
            which Defendants also displayed the Photographs, and on related web pages.
         U. Assume that in each instance in which the Visual Index of Usages (Exhibit D)
            includes a depiction of a Usage indicating “Image not Available,” a Usage
            occurred but was deleted by Defendants before BGP had the opportunity to
            capture a screenshot. Assume that the information in the Table of Usages, by
            Usage Number” (Exhibit F) corresponding to each such usage is accurate.




    V.      BACKGROUND


Brittney Gobble Photography, LLC is a limited liability company organized and
existing under the laws of the State of Tennessee, and having a principal place of
business at 511 Randolph Fridley Road, Sweetwater, Tennessee 37874-6035.4




4
    ‘3403 Complaint, ¶ 1
                                               12
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 14 of 46



Defendant Sinclair Broadcast Group, Inc. (“Sinclair”) is a corporation organized and
existing under the laws of the State of Maryland and has a principal place of
business within the District of Maryland.5




Each of defendants Sinclair Portland Licensee, LLC; KATV Licensee, LLC; Sinclair
Bakersfield Licensee, LLC; Sinclair Boise Licensee, LLC; Sinclair Eugene Licensee,
LLC; Sinclair Yakima Licensee, LLC; KEYE Licensee, LLC; KGBT Licensee, LLC; KHQA
Licensee, LLC; Sinclair Lewiston Licensee, LLC; Sinclair Seattle Licensee, LLC;
Sinclair Radio of Seattle Licensee, LLC; KRCG Licensee, LLC; KTUL Licensee, LLC;
KTVL Licensee, LLC; KTVO Licensee, LLC; KUTV Licensee, LLC; KVII Licensee, LLC;
WACH Licensee, LLC; WFXL Licensee, LLC; WGXA Licensee, LLC; WJAR Licensee,
LLC; WKRC Licensee, LLC; Gray Televisions Licensee, LLC; WLUK Licensee, LLC;
WNWO Licensee, LLC; WOAI Licensee, LLC; WPBN Licensee, LLC; WPDE Licensee,
LLC; WSET Licensee, LLC; WSTQ Licensee, LLC; WTOV Licensee, LLC; WTVC
Licensee, LLC; and WZTV Licensee, LLC is a limited liability company organized and
existing under the laws of the State of Nevada.6


Each of defendants KMPH Licensee, LLC; KMTR Television, LLC; KPTM Licensee,
LLC; HSH Flint (WEYI) Licensee, LLC; New Age Media of Gainesville Licensee, LLC;
Deerfield Media (Rochester) Licensee, LLC; ACC Licensee, LLC; and Gocom Media of
Illinois, LLC is a limited liability company organized and existing under the laws of
the State of Delaware.7


Each of defendants KABB Licensee, LLC; KOKH Licensee, LLC; Chesapeake
Television Licensee, LLC; Birmingham (WABM-TV) Licensee, Inc.; WGME Licensee,
LLC; WICS Licensee, LLC; Portland (WPFO-TV) Licensee, Inc.; WSYX Licensee, LLC;
and Columbus (WTTE-TV) Licensee, Inc. is a limited liability company or corporation
organized and existing under the laws of the State of Maryland.8



5
    ‘3403 Complaint, ¶ 2
6
    ‘606 Complaint, ¶ 2-35.
7
    ‘559 Complaint, ¶ 2-9
8
    ‘3384 Complaint, ¶ 2-10
                                             13
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 15 of 46



WENN Limited is a private limited company registered in the United Kingdom
(Registered No. 04375163). The registered address for WENN Limited is 4a Tileyard
Studios, Tileyard Road, London, England, N7 9AH.9


USA Entertainment News, Inc., d/b/a “WENN” and “World Entertainment News
Network” is a corporation organized and existing under the laws of the State of New
York that maintains places of business at 352 7th Avenue, Suite 1105, New York,
New York 10001-5657 and at 7551 Melrose Avenue, Suite 10, Los Angeles,
California 90046.10


Johnny and Brittney Gobble (the “Gobbles”), husband and wife, have established
and bred the Lykoi cat as a new breed.11 Johnny Gobble is a veterinarian. Brittney
Gobble, a photographer, has created numerous photographs of Lykoi cats.12


On November 2, 2015, Dr. Gobble received an email message from WENN’s
representative Clare Penn.13 On behalf of WENN, Ms. Penn solicited the Gobbles to
supply WENN with photographs of Lykoi cats for editorial use in a “news/feature
item.” Dr. Gobble responded by email on November 2, 2015,14 forbidding WENN
from distributing Brittney Gobble’s photographs, but granting permission to WENN
to use Brittney Gobble’s photographs, subject to a number of requirements and
conditions described in the email. Dr. Gobble informed Ms. Penn that attribution, in
the form of a photo credit naming “Brittney Gobble” must be provided where
possible. Dr. Gobble informed Ms. Penn that WENN must include certain specific
statements in the feature/news item accompanying the photographs. Dr. Gobble
further informed Ms. Penn that the photographs could not be used in association
with derogatory statements about the breed. Dr. Gobble provided Ms. Penn with a


9
   First Amended Complaint (Doc 51), ¶ 2, ​Brittney Gobble Photography, LLC v. WENN Limited and USA
Entertainment News, Inc.​, United States District Court for the Eastern District of Tennessee, Knoxville
Division, Case No. 3:16-cv-00306 (“the Tennessee Lawsuit”)
10
      First Amended Complaint, ¶ 3, Tennessee Lawsuit
11
   ​’3403 Complaint, ¶ 9
12
    ​Id.
13
     ​Email message from Clare Penn to lykoicats@gmail.com, November 2, 2015 at 2:55 PM, BATES #
BGP000001 - BGP000002
14
      Email message from Johnny Gobble to Clare Penn, November 2, 2015 at 9:16 PM, BATES #
BGP000003 - BGP000004
                                                  14
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 16 of 46



hyperlink to a Dropbox album containing 55 of Brittney Gobble’s photographs of
Lykoi cats.


WENN then authored an article about Lykoi cats, illustrating that article with
Brittney Gobble’s photographs of Lykoi cats.15 WENN also created a gallery of
Brittney Gobble’s photographs of Lykoi cats, and distributed the article and the
gallery to WENN’s subscribers and customers, including Sinclair.16 Sinclair and
certain of its radio and television stations then displayed the article and gallery on
their respective websites.17


On or about November 8, 2015, Brittney Gobble discovered that copies of her
photographs were displayed without attribution to her on one of the Sinclair
television station websites at issue in the above lawsuits (www.komonews.com).
Brittney Gobble immediately contacted that station and requested correct
attribution.18 The station told Brittney Gobble that the attribution issue had been
corrected.19 Brittney Gobble did not realize then that the photographs had been
distributed by WENN without her permission.20


On or about November 12, 2015, Brittney Gobble discovered that despite the
express prohibition on distribution of her photographs, WENN had distributed her
photographs of Lykoi cats to WENN’s subscribers and customers.21 Brittney Gobble
further discovered that despite the attribution requirement, WENN’s subscribers and
customers had published her photographs without attribution to Brittney Gobble.22
Both Dr. Gobble and Brittney Gobble contacted WENN and asserted that WENN had
infringed on Brittney Gobble’s copyrights in the Lykoi photographs.23 WENN’s
representatives replied and denied the infringement, asserting that Dr. Gobble had

15
   ​First Amended Complaint (Doc 51), ¶¶ 45-384 & Exhibits 5-1857, Tennessee Lawsuit; ‘3404
Complaint, ¶¶ 36-89, Exhibits 12-78.
16
    ​Id.
17
     ​Id.
18
          Email exchange between Brittney Gobble and Scott Sistek, November 8, 2015, BATES # BGP003337
- BGP003340
19
          Id.
20
      ​Gobble Interview
21
       ​First Amended Complaint (Doc 51), ¶¶ 39, Tennessee Lawsuit.
22
        ​Gobble Interview
23
         ​First Amended Complaint (Doc 51), ¶¶ 39, Tennessee Lawsuit.
                                                 15
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 17 of 46



granted WENN a license sufficient to permit their usage and distribution of the
photographs.24 After an exchange of emails between the Gobbles, their attorney,
Ms. Penn, and WENN’s CEO Lloyd Beiny,25 the parties were unable to resolve the
dispute, and BGP filed a complaint against WENN Limited and USA Entertainment
News, Inc. on June 7, 2016 in the United States District Court for the Eastern
District of Tennessee, Knoxville Division, Case No. 3:16-cv-00306 (“the Tennessee
Lawsuit”), alleging direct copyright infringement, contributory copyright
infringement, falsification of copyright management information, and unfair
competition.26


I was engaged by BGP as an expert in the Tennessee Lawsuit. After I submitted an
expert report in that matter, WENN stopped participating in the litigation, and BGP
then asked the Tennessee Court to enter default judgment against WENN.27 The
Court relied on my opinions in awarding default judgment of $5,754,941.88 in
actual damages for direct and contributory copyright infringement.28


In the Tennessee Lawsuit, BGP alleged infringement of BGP’s copyrights in 55
photographs, including the 51 Photographs at issue in the four above-listed lawsuits
addressed in this report, involving a number of the same Sinclair radio and
television stations’ websites at issue in the instant matters.29 As part of the
discovery process in the Tennessee Lawsuit, BGP served a subpoena on Sinclair
seeking discovery related to the alleged copyright infringements and false credits
taking place on the Sinclair station websites (“Sinclair Subpoena”).30 BGP later filed
the four above-listed lawsuits against Sinclair and 51 affiliated Sinclair radio and
television station websites.




24
   ​Email message from Lloyd Beiny to lykoicats@gmail.com, November 12, 2015 at 5:49 PM, BATES #
BGP000019.
25
     Email exchanges between parties, BATES # BGP000008 - BGP000022, BGP000023 - BGP000035
26
    ​Complaint (Doc 1), Counts I, II, III and IV, Tennessee Lawsuit.
27
     Report and Recommendation (Doc. 103), BATES # BGP005433 - BGP005453; Order (Doc. 104)
BATES # BGP005454 - BGP005458.
28
     Id.
29
     Tennessee Complaint, ¶¶ 45-384
30
     Subpoena to Sinclair Broadcast Group, Inc. dated September 25, 2017, BATES # BGP003391 -
BGP003709
                                               16
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 18 of 46



In addressing BGP’s motion for default judgment filed in the Tennessee Lawsuit, the
Court in that case considered the expert opinion that I submitted at the request of
BGP. After examination of the methodology that I employed in calculating actual
damages in the Tennessee Lawsuit, the Tennessee Court concluded: “​The Court has
considered Sedlik’s opinion, along with his professional experience, and finds his
calculation to be reasonable under the circumstances.”​ 31 In forming the below
opinions, I employed the same methodology employed in the Tennessee Lawsuit.



VI. DISCUSSION


       A.     General Background Regarding Image Copyright Licensing


       In the image licensing industries, clients seeking to make use of images may
       either commission new images (“assignment images”), or acquire rights to
       existing images (“stock images”).


              1. Assignment Images


              Artists create assignment images (also known as “commissioned
              images”) when clients contract with artists or their agents to create
              new works. Artists typically retain copyright ownership of the images
              that they create. Artists often grant limited licenses to their clients in
              exchange for a license fee based in great measure on the scope of the
              rights granted. Artists often later engage in licensing such images to
              parties other than the commissioning client, throughout the copyright
              life of the images. In the alternative, artists may agree to assign
              copyright ownership to their clients, or may agree to create works
              under work-made-for-hire terms, whereby copyright ownership vests
              with the commissioning client upon creation.




31
  ​Report and Recommendation (Doc 103) at page 14, adopted by Order (Doc 104), Tennessee
Lawsuit.
                                              17
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 19 of 46



      2. Stock Images


      Artists often create stock images independently and speculatively, then
      offer these existing images for licensed usage by clients. This offering
      is typically made on stock image websites, either by the artist or by a
      “stock agency” acting as an authorized licensor for the artist’s images.


      Clients seeking stock images typically visit stock image websites,
      search for images meeting their requirements, and then purchase
      licenses and download the images for usage. Such purchases may be
      made via an automated process, or by communicating with sales staff
      at the stock agencies or an artist’s office.


      Clients may acquire rights to stock images under various “licensing
      models.” While some vendors specialize in certain licensing models,
      many vendors offer images under several licensing models. Common
      licensing models include:


         (a) Royalty Free (“RF”): This model allows a client to pay a single,
         one-time fee based on the size of the digital image file desired by
         the client. The client receives a license allowing broad usage of the
         image—typically in unlimited media, for unlimited time, at any size,
         in any quantities, worldwide, for nearly any purpose, including but
         not limited to the promotion of products and services. For example,
         such a license may allow a client to use an image on any number of
         websites in any and all countries, worldwide, forever. There may be
         any number of detailed restrictions on RF licenses but in general,
         the licenses allow broad usage. RF images are often professionally
         produced, and are typically less unique than many images offered
         under the Rights Managed model (see below).


         (b) Microstock: A variant of RF licensing, microstock is a less
         expensive alternative. Like RF, microstock licenses provide broad
         rights for a low price, based on the size of the image file desired by

                                   18
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 20 of 46



         the client. Like RF, microstock licenses include restrictions but
         typically permit usage in unlimited media, unlimited quantities,
         unlimited sizes, unlimited countries, for an unlimited time. Whereas
         RF images are typically provided by professional artists and
         semi-pros, microstock images are provided by amateurs as well.


         (c) Subscription models: Many licensors now offer
         subscription-based licensing schemes. Subscription licensing is a
         variant of RF licensing, under which clients pay a monthly or annual
         license subscription fee and receive a broad license permitting the
         downloading of a quantity of images during each subscription
         period—either per year, per month or per day. Such licensors
         nearly always employ a system of graduated pricing tiers under
         which clients pay an amount commensurate with a maximum
         quantity of images available for downloading during each
         subscription period. There are many variants on subscription
         licensing schemes, driven by competitive pressures.


         (d) Rights Managed (“RM”): A long-standing licensing model, rights
         managed licensing remains a common form of stock image
         licensing. In RM licensing, usage fees are based not on file size, but
         upon the scope of usage desired by the client. In general, the
         greater the scope of usage desired, the greater the licensing fee
         required of the client. Scope is defined broadly by the general
         category of the use, whether commercial or editorial, and is defined
         more specifically by the type of media, the size and quantity of
         reproductions, the placement/s of the image, geographic regions in
         which the reproductions will be distributed, the duration of use,
         exclusivity desired, and other factors. The scope of use permitted
         under RM licenses spans the full spectrum, from very narrow, to
         very broad. RM images are primarily created by professional artists.




                                  19
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 21 of 46



         Fees associated with RM licenses are often (but not always) higher
         than fees for RF licenses.


      Seeking to maximize profitability and sales, stock agencies have been
      experimenting with new, hybrid models, such as licenses requiring
      payment based on the quantity of viewers of images published online,
      or payment for advertising placement in or on an image published
      online. The market continues to evolve.


Based upon my review of the documents, information and materials provided
to me in the matters, and with a reasonable degree of certainty, had BGP
and Defendants engaged in one or more license agreements allowing
Defendants to make use of the Photographs, the resulting license/s would
have been “Rights Managed” licenses.



B.     General Background Regarding Metadata in Digital Image Files


Cameras, smart phones, scanners and other devices capable of capturing
digital images record information known as “EXIF metadata” within each
image file at the moment of capture. In simple terms, the word “metadata”
means “data about data.” Digital image files contain not only the data that
comprises the digital image itself, but also contain extensive supplementary
information such as text descriptions of the make, model, and serial number
of the camera or scanner used to capture the image, the date on which the
image was captured, the time at which the image was captured, any camera
or scanner settings at the time of the image capture, and a host of additional
technical information.


The acronym “EXIF” refers to “Exchangeable Image File Format,” an industry
standard for metadata stored by digital capture devices such as cameras and
scanners. EXIF was created by the Japan Electronic Industry Development




                                  20
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 22 of 46



Association (“JEIDA”), and is employed in nearly all digital cameras and other
devices capable of capturing digital images.


When an image is captured, EXIF metadata is stored by the capture device.
The EXIF metadata is not visible in the image itself, but may be accessed and
viewed using computer programs that are capable of displaying EXIF
metadata. Many programs used for viewing and editing images are also
capable of displaying EXIF metadata. Most EXIF metadata is easily viewed in
such applications by viewing the “properties” of the digital file. For example,
in applications offered by Adobe, such as Adobe Photoshop, EXIF metadata
may be accessed in the “File” menu by selecting “File Info,” and then
selecting the “Advanced,” option, then selecting “EXIF” or “Camera Data.”
Metadata may also be accessed by anyone, without special software, by
simply viewing the “properties” of an image file in Windows or Macintosh
operating systems and built-in image browsers.


In addition to standard EXIF metadata, camera manufacturers often add
“maker notes” to the metadata. These maker notes contain additional
information, typically stated in proprietary codes, and most often used by the
manufacturer to facilitate certain functions of the camera and camera
accessories. Maker notes are generally not viewable in common software, but
may be viewed in specialty software designed to allow access to all metadata
stored in an image.


EXIF metadata may also include Copyright Management Information (“CMI”),
such as the creator’s name, copyright owner’s name, copyright status,
copyright notice and image identifier.


Software and devices may also record Extensible Metadata Platform (“XMP”)
metadata into an image file. This is a very common method of “embedding”
copyright management and descriptive metadata into an image file. XMP
metadata may be readily accessed in most applications used for viewing,
editing or managing images. Several metadata standards, including
International Press Telecommunications Council (“IPTC”), Picture Licensing

                                   21
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 23 of 46



Universal System (“PLUS”), Visual Resources Association (“VRA Core”) and
others employ XMP metadata, which includes CMI, technical information and
descriptive information. The Metadata Working Group develops international
standards for “preservation and seamless interoperability of digital image
metadata,” and for “interoperability and availability to all applications,
devices, and services the implementation and use of metadata.”


C.    Use of Image Metadata to Identify, Protect or Manage
      Copyright Protected Images


Image metadata is routinely used by authors and copyright owners to
identify, protect or manage copyright protected works. Image users and
service providers must accommodate and not remove, alter or falsify image
metadata, and must not interfere with technical measures employed by
copyright owners to identify or protect copyrighted works.


CMI metadata includes any information that may be used to identify the
work, the author of the work, the copyright owner, other rights holders, and
rights information associated with the work. 17 U.S.C. §1202(c) provides the
following definition for “copyright management information”:


      (c) Definition. As used in this section, the term "copyright
      management information" means any of the following information
      conveyed in connection with copies or phonorecords of a work or
      performances or displays of a work, including in digital form, except
      that such term does not include any personally identifying information
      about a user of a work or of a copy, phonorecord, performance, or
      display of a work:


             (1) The title and other information identifying the work,
             including the information set forth on a notice of copyright.




                                    22
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 24 of 46



             (2) The name of, and other identifying information about, the
             author of a work.


             (3) The name of, and other identifying information about, the
             copyright owner of the work, including the information set forth
             in a notice of copyright.


             (4) With the exception of public performances of works by radio
             and television broadcast stations, the name of, and other
             identifying information about, a performer whose performance is
             fixed in a work other than an audiovisual work.


             (5) With the exception of public performances of works by radio
             and television broadcast stations, in the case of an audiovisual
             work, the name of, and other identifying information about, a
             writer, performer, or director who is credited in the audiovisual
             work.


             (6) Terms and conditions for use of the work.


             (7) Identifying numbers or symbols referring to such
             information or links to such information.


             (8) Such other information as the Register of Copyrights may
             prescribe by regulation, except that the Register of Copyrights
             may not require the provision of any information concerning the
             user of a copyrighted work.


D.    Orphan Works


The United States Copyright Office defines an “orphan work” ​as “any original
work of authorship for which a good faith prospective user cannot readily
identify and/or locate the copyright owner(s) in a situation where permission
from the copyright owner(s) is necessary as a matter of law​.”


                                   23
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 25 of 46



The removal, alteration or falsification of CMI metadata from images breaks
the link between images and their copyright owners, resulting in orphaned
works.


E.    Types of Harm Attributable to Falsification, Removal or
      Alteration of CMI Metadata


The act of removing, altering or falsifying CMI metadata from digital images
can induce, enable, facilitate or conceal copyright infringement. The
falsification of CMI metadata from digital images can induce, enable, facilitate
or conceal copyright infringement. For example, in the situation where the
CMI metadata for “Copyright Owner Name” has been intentionally changed
from “John Smith” to “Jane Doe” and Jane Doe purports to grant rights to
use the image, an infringer may be induced or enabled or facilitated based
upon the false CMI metadata.


Unlicensed use of a copyrighted work can pose a quadruple threat to the
sustainability of the photographer’s business:


      1)     Allows an infringer to benefit from the exploitation of the fruit of
      the photographer’s time, skill and creative efforts without fairly
      compensating the photographer.


      2)     Diminishes the value of the photographer’s works.


      3)     Eliminates the photographer’s ability to fully exploit the
      photographer’s exclusive rights.


      4)     May directly compete with the photographer’s efforts to license
      or sell works to others.




                                   24
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 26 of 46



F.    Embedded Rights Metadata is a Standard Technical Measure


Image creators and copyright owners routinely embed CMI into digital image
files upon distribution to identify and protect their copyright protected works.
Embedded CMI is currently the primary means by which image rights holders
employ technology as a standard measure to protect their images and
copyrights from unauthorized usage. The presence of embedded CMI in a
digital image file allows any party encountering that file to readily determine
the rights information associated with that image, thus directly facilitating
compliance with copyright laws. The practice of embedding metadata into an
image file is a widespread and common Standard Technical Measure
employed to identify and protect images. The removal or alteration of
embedded metadata without the permission of the party who embedded that
metadata is a violation of widely adopted industry guidelines and can violate
17 U.S.C. 1202.


G.    Metadata Standards are Developed Pursuant to a Broad
      Consensus of Copyright Owners and Users


Metadata standards organizations develop metadata “schemas” by an open,
fair, collaborative, multi-industry process, that achieves broad consensus in
order to spur broad adoption. For example, the PLUS standards for Copyright
Management Information were developed collaboratively by over 2,000
volunteers from more than 30 countries, during a six-year standards
development process. The resulting standards were then adopted by the IPTC
and other organizations, and PLUS metadata properties may now be found in
thousands of applications used to create, edit, distribute, manage, license
and preserve images. Open any Adobe application and you will find PLUS
metadata properties used for communicating CMI.


H.    Image Metadata is Readily Available and Accessible


Most image metadata is accessible on a non-discriminatory basis to any
person or machine, using broadly available software commonly used by

                                   25
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 27 of 46



professionals and amateurs. Certain rights metadata (e.g.: author name,
copyright, etc.) is accessible “natively” in the Macintosh and Windows
operating systems, without the use of special software.


I.    The Costs of Metadata


Embedded metadata is so critically important to the process of managing
digital image files that industry guidelines and 17 U.S.C. Section 1202
require that CMI not be removed or altered. The primary cost and burden to
image users and service providers of preserving CMI metadata is added
hosting and storage costs. Preserving CMI metadata is required by law and
thus does not impose substantial discretionary costs or burdens.


J.    The Photographs


A total of 51 photographs are at issue in the matters. Representative
examples are depicted below. For a complete visual reference of the
Photographs, see “Visual Index of Photographs,” Exhibit C. For a complete
listing of the Photographs, see “Table of Photographs,” Exhibit E.




                                   26
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 28 of 46




          The Photographs are of professional quality, evidencing careful attention to
          concept, styling, composition, pose, lighting, color, exposure and other
          aesthetic and technical qualities. Based on my knowledge and experience in
          licensing photography, each photograph has independent economic value.


          K.      BGP’s Management and Exploitation of the Photographs32


          While Brittney Gobble has historically offered limited gratis licenses to
          publications featuring her photographs in articles on the Lykoi breed, Brittney


32
     Telephonic interview of Brittney Gobble, October 14, 2017 (“Gobble Interview”)
                                                   27
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 29 of 46



       Gobble, and now BGP, have intended, and do intend, to monetize the
       Photographs by offering paid limited licenses. As the copyright owner in the
       Photographs, BGP has sole discretion in determining the fee (if any) required
       of each licensee, based on the facts and circumstances of each usage. BGP
       exercises that discretion with each and every licensee.


       BGP experimented with licensing through a stock photography agency, REX
       Features, and terminated BGP’s agreement with REX after a brief test period,
       after REX offered BGP’s photographs at rates below market values.33


       L.       WENN’s Initial Solicitation of BGP


       On November 2, 2015, Dr. Gobble received an email message from WENN’s
       representative Clare Penn.34 On behalf of WENN, Ms. Penn solicited the
       Gobbles to supply WENN with ​“a selection of hi-res images”​ of Lykoi cats,
       only ​“to accompany editorial text,”​ only in a single ​“news/feature item for
       press,”​ to be ​“used in an editorial context only,”​ only when ​“accompanied by
       the relevant information regarding the breed,”​ and never to be ​“used out of
       context.”​ In this email message, Ms. Penn did not mention any other use of
       Brittney Gobble’s photographs, nor did Ms. Penn request any other rights in
       the Photographs. Ms. Penn did not forward a WENN contributor agreement to
       the Gobbles, nor did Ms. Penn advise the Gobbles of WENN’s contributor
       terms.


       M.       The License Granted by BGP to WENN


       In response to Ms. Penn’s solicitation, Dr. Gobble promptly replied with an
       email message to Ms. Penn on November 2, 2015, expressly forbidding
       WENN from distributing Brittney Gobble’s photographs.35 This prohibition on
       distribution was clearly and unambiguously stated: ​“I do not give permission


33
   Collection of Rex Features documents, BATES # BGP000504 - BGP000516, and BGP000588 -
BGP000630
34
   Email message from Clare Penn to lykoicats@gmail.com, November 2, 2015 at 2:55 PM, BATES #
BGP000001 - BGP000002
35
   Email message from Johnny Gobble to Clare Penn, November 2, 2015 at 9:16 PM , BATES #
BGP000003 - BGP000004
                                              28
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 30 of 46



for these images to be distributed...”​ Dr. Gobble also informed Ms. Penn of a
separate and distinct express prohibition on derogatory use, clearly stating
that the Photographs were not ​“... to be used in an article (or other media)
that is purposefully derogatory toward our breed…”​ In addition, Dr. Gobble
informed Ms. Penn that photo credit attribution to ​“Brittney Gobble”​ was
required ​“whenever possible.”​ Dr. Gobble then informed Ms. Penn of several
express conditions of the license, which included (1) the article must ​“state
that we are breeding for health”​ and (2) the article must state that “​the
breed is a natural occurrence in the feral domestic cat population,” a
                                                                     ​ nd (3)
the article must state that “​the first were born in Vonore, TN or Sweetwater,
TN,”​ and (4) the article must state that ​“we love the publics (sp) positive
response to the new breed.”​ As these statements were immediately preceded
by the phrase “​If you are going to use our photos,”​ Dr. Gobble
unambiguously established that the license was conditioned on Defendants’
satisfaction of all four conditions.


If the Court deems that Dr. Gobble’s email message to Ms. Penn comprises a
license, then Dr. Gobble’s statements, considered in the context of the usage
rights requested by Ms. Penn, result in the following license, based on my
personal knowledge and experience:


       Quantity of Photographs Licensed:


          1. 55


       License Permissions:


          1. The photographs may only be used in a single editorial
              news/feature item, only for the purpose of accompanying
              editorial text.


       License Constraints/Prohibitions:


          1. The photographs may not be used for distribution.


                                       29
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 31 of 46



                  2. The photographs may not be used outside of the editorial
                     context of the news/feature item.
                  3. The photographs may not be used except when accompanied by
                     relevant information regarding the breed.


              License Conditions


                  1. The photographs must be accompanied by attribution to
                     “Brittney Gobble,” whenever possible.
                  2. The article must ​“state that we are breeding for health” a
                                                                               ​ nd
                  3. the article must state that “​the breed is a natural occurrence in
                     the feral domestic cat population,”​ and
                  4. the article must state that​ “the first were born in Vonore, TN or
                     Sweetwater, TN,”​ and
                  5. the article must state that “​we love the publics (sp) positive
                     response to the new breed.”


       The Gobbles granted no other rights to WENN. Under this license, WENN
       received no rights other than the rights described by Dr. Gobble, in the
       context of WENN’s solicitation. Importantly, Dr. Gobble did not grant WENN
       the right to sub-license Brittney Gobble’s photographs to third parties. Dr.
       Gobble emphasized that WENN may not distribute the Photographs.36


       N.     WENN Had Ample Opportunity to Negotiate with BGP


       Upon receiving Dr. Gobble’s email message describing a limited conditional
       license and expressly forbidding distribution of Brittney Gobble’s photographs
       by WENN, Ms. Penn had every opportunity to reply to Dr. Gobble to request
       the removal of any prohibition, condition or requirement imposed by Dr.
       Gobble. Ms. Penn made no attempt to do so. Upon receiving the Photographs
       from Ms. Penn, WENN had every opportunity to contact the Gobbles and to



 ​Email message from Johnny Gobble to Clare Penn, November 2, 2015 at 9:16 PM, BATES #
36

BGP000003 - BGP000004


                                             30
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 32 of 46



          negotiate for the removal of any prohibition, condition or requirement
          imposed by Dr. Gobble. WENN chose to proceed with using, exploiting and
          broadly distributing the Photographs without seeking to further negotiate
          with the Gobbles.


          O.      WENN’s Interpretation of the License


          WENN asserted that the prohibition on distribution applies only to distribution
          for the purpose of derogatory use.37 Based on my knowledge and experience,
          WENN’s assertion is unreasonable to the extreme. Dr. Gobble wrote to Ms.
          Penn:


                  “I do not give permission for these images to be distributed, or to be
                  used in an article (or other media) that is purposefully derogatory
                  toward our breed…”


          In the context of image licensing, and by any reasonable interpretation, the
          above sentence has the following meaning:


                  “​I do not give permission for these images”​


                          (1) ​“to be distributed”


                          “OR”


                          (2)​ “to be used in an article (or other media) that is purposefully
                          derogatory toward our breed.”


          WENN further interpreted the license to apply to the use of the Photographs
          in multiple articles.38 This interpretation is inconsistent with the email
          solicitation sent by WENN’s representative Clare Penn to Dr. Gobble in which
          Ms. Penn referred to a single news item:


37
     ​Answer (Doc 53), ¶ 27, Tennessee Lawsuit.
 ​Email message from Clare Penn to lykoicats@gmail.com, November 12, 2015 at 2:39 PM, BATES #
38

BGP000011
                                                  31
            Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 33 of 46



                     “I would like to create a feature/news item...”


            WENN also asserted that the terms of the license should be expanded to
            include broad distribution of the Photographs because WENN is in the
            business of broadly distributing content.39 WENN asserted that the Gobbles
            should have known that despite Dr. Gobble’s expressly stated prohibition on
            distribution, WENN intended to broadly distribute the Photographs, because
            Ms. Penn’s email solicitation to the Gobbles included a description of WENN’s
            business.40 Based on my knowledge and experience, the terms of a license
            are not determined by the nature of the licensee’s business. The terms of a
            license are determined by the rights granted and reserved by the licensor.


            WENN asserted that the license permitted WENN’s customers to publish and
            distribute the Photographs without attribution to Brittney Gobble. Under the
            license Dr. Gobble specified that photo credit is required ​“whenever possible.​”
            41
                 Dr. Gobble wrote:


                     “Whenever possible, please credit images to Brittney Gobble.”


            Based on my knowledge and experience, and based on my review of
            hundreds of instances of publications of the Photographs by WENN’s
            customers and Defendants, photo credit to Brittney Gobble was possible in
            each and every instance of use of the Photographs.


            P.       Usage of the Photographs by WENN and Their Customers


            WENN’s subscribers and customers, including Sinclair, pay WENN a fee for
            access to photographs and other content distributed by WENN.42 After
            promising BGP that WENN would only use the Photographs in the context of a
            single editorial news feature/item, WENN then broadly distributed the


39
     ​Id.
40
     ​Id.
41
   ​Email message from Johnny Gobble to Clare Penn, November 2, 2015 at 9:16 PM, BATES #
BGP000003
42
    Documents produced by Sinclair in response to the Sinclair Subpoena, BATES # BGP003812 -
BGP003836.
                                                 32
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 34 of 46



           Photographs to WENN’s subscribers and other customers, including Sinclair.43
           BGP is not aware that any reproductions were correctly credited to Brittney
           Gobble as required under the license before the Gobbles learned of the
           infringement and contacted WENN.44 The Photographs appeared without
           proper attribution to Brittney Gobble.45


           Representative examples of Defendants’ unauthorized usages discovered to
           date by BGP are depicted below, each marked with an identifier correlating to
           a complete listing of the usages contemplated by this Report, in “Table of
           Usages, by Usage Number” (Exhibit F), and ​in “Table of Usages, by Station”
           (Exhibit G). ​Also see “Visual Index of Usages,” Exhibit D.




43
     ​First Amended Complaint (Doc 51), ¶ 43, Tennessee Lawsuit.
44
     ​Gobble Interview
45
     ​Website screenshots attached as Exhibits to the Sinclair Complaints.
                                                     33
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 35 of 46



          Q.      Infringement by Defendants


          With a reasonable degree of certainty, based on my knowledge and
          experience, WENN failed to satisfy the conditions of the license, rendering the
          license null and void. As a result, each and every instance of reproduction,
          distribution or display of the Photographs by WENN and its customers,
          including Sinclair and the radio and television station defendants in the four
          above-listed lawsuits (i.e., on the infringing websites listed in the Sinclair
          Complaints and shown in the website screenshots attached as Exhibits to the
          Sinclair Complaints), was unlicensed. These unlicensed, unauthorized usages
          infringed on BGP’s copyrights in the Photographs.46


          R.      Actual Damages


          Actual damages are determined in part by the fee that a willing buyer would
          have been reasonably required to pay at the time of the infringement.47 In
          the photography marketplace, each licensor sets his/her own fees, based
          upon criteria defining the scope of a license.


          To arrive at a reasonable estimate of licensing fees applicable to the
          infringing usages, I obtained comparative stock photography license fee
          quotes from three stock photography agencies. I calculated total fees based
          on the information available to me, including some or all of these factors: the
          media in which the Photograph was reproduced, circulation, size, placement,
          and period of use. Where data for one or more criteria were unknown, I
          made the best approximation possible under the circumstances.


          In addition to the license fee computations performed by obtaining reference
          fee quotes reasonably matching the alleged unauthorized usages to the
          greatest extent possible, I have relied on my personal knowledge and




46
      Assumption “Q”
47
     ​Davis v. Gap, Inc., ​246 F.3d 152, 166, 172 (2d Cir. 2001)
                                                     34
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 36 of 46



          experience in image licensing and in the development and management of
          industry standards for image licensing.


          I requested that BGP provide an accounting of the usages discovered to date.
          BGP provided an accounting, “Table of Usages, by Usage Number” attached
          as Exhibit F.48 In the event that the usage data provided by BGP is
          determined to be incorrect, I will review and consider that information and
          make revisions to my calculations where appropriate.


          Based on the information available to me as of this writing, and based on my
          personal knowledge, experience, and a review of the documents, materials,
          and testimony in the matters, reasonable actual damages, if applicable,
          would be as follows.


License Fees (Base Actual Damages) by Media Category


 Media Category                                                    Base Actual Damages

 Publishing and Editorial – Electronic (Web)                              $6,212,215.82

 Total Base Actual Damages                                                $6,212,215.82




          The total amount, $6,212,215.82, is the approximated 2015 fair market
          value of licenses of the Photographs for the alleged unauthorized usages by
          Defendants, prior to adjustment contemplating the scarcity of the
          Photographs in 2015.49 For a detailed accounting of the calculations
          supporting this total, See Exhibit L, “Table of Licenses and Actual Damages,
          by License Number,” and additional supporting exhibits listed below.


          I have attached the following tables and information as exhibits to the
          Report, documenting my calculations.




48
     Also see “Assumptions,” Section IV.
49
     See Section S​.

                                               35
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 37 of 46



          Table of Photographs (Exhibit E)
          List of the Photographs, and supporting information.


          Table of Usages, by Usage Number (Exhibit F)
          List of instances of the usage of the Photographs, and supporting
          information.


          Agency Stock Quotes Combined (Exhibit J)
          Copies of market pricing survey documentation.


          Market Rate Adjustment 2017 vs 2015 (Exhibit I)
          Describes an adjustment of 2017 market rates to 2015 market rates. To
          arrive at a reasonable approximation of the differential between 2017 market
          rates and 2015 market rates, I compared sample 2017 license fees to sample
          2015 license fees,50 selecting the same image from the same vendor. I
          determined that the license fee in 2015 was 9.15% less than the license fee
          in 2017, and have adjusted the 2017 license fees to reduce those fees by
          9.15%, to arrive at a reasonable approximation of market rates in 2015. This
          adjustment appears in “Table of Market Rate Calculations” (Exhibit J). The
          adjusted fees appear in “Table of Licenses and Actual Damages, by License
          Number” (Exhibit L), and “Table of Licenses and Actual Damages, by Image
          Number” (Exhibit M).


          2017 and 2015 License Fee Samples for License Fee Adjustment 2017 vs
          2015 (Exhibit K)
          Provides screenshots of image vendor license fee quotes substantiating the
          Market Rate Adjustment detailed in Exhibit I, “Market Rate Adjustment 2017
          vs 2015”


          Table of Market Rate Calculations (Exhibit J)
          List of license fees based on market rates for image licenses applicable to the
          license periods for the licenses listed in “Table of Licenses and Actual
          Damages, by License Number, Exhibit L. In 2017, I surveyed three vendors,

50
     Also see Exhibit K, “2017 and 2015 License Fee Samples for License Fee Adjustment 2017 vs 2015”
                                                  36
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 38 of 46



then averaged their license fees to determine the 2017 average market rate
for each License Type. I then applied an adjustment to the 2017 average
market rate to arrive at the 2015 adjusted market rate. See “Market Rate
Adjustment 2017 v 2015,” Exhibit I, for details regarding the adjustment.


Table of Licenses and Actual Damages, by License Number (Exhibit L)
List of licenses applied to the Usages appearing in “Table of Usages, by
Usage Number” Exhibit F. Market rates are derived from “Table of Market
Rate Calculations,” Exhibit J. My actual damages calculations are based on
one-year license periods.


Table of Licenses and Actual Damages, by Image Number, (Exhibit M)
Describes the total actual damages attributable to each photograph,
spanning all usages identified in “Table of Usages, by Usage Number” Exhibit
F and all licenses identified in “Table of Licenses and Actual Damages, by
License Number,” Exhibit L. 2017 fees were adjusted to 2015 fair market
value per “Market Rate Adjustment 2017 vs 2015,” Exhibit I, and “Table of
Licenses and Actual Damages, by License Number,” Exhibit L.


Table of Licenses and Actual Damages, by Station, (Exhibit N)
Sorts the data from Exhibit M by station.


Table of Actual Damages Totals, by Station (Exhibit O)
Summarizes the data from Exhibit N, providing total actual damages per
station.


Table of Actual Damages Itemized by Station (Exhibit P)
Provides an itemization of the data from Exhibit N, with subtotals by station.


S.    Actual Damages Multiplier for Scarcity


The actual damages estimated above do not contemplate the scarcity of
Lykoi photographs in 2015. At that time, few if any other photographers or
stock photo agencies offered quality photographs of Lykoi cats. This is


                                   37
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 39 of 46



           evidenced by Defendants’ selection and exploitation of the Photographs.
           Scarce images typically demand much greater license fees than common
           images, often 3 to 5 times the fee for a common image. The application of
           the scarcity multiplier is not a punitive measure. The scarcity multiplier
           serves only to adjust the fair market value of generic, common cat
           photographs to the value of scarce Lykoi photographs in 2015. Below I
           provide a range of actual damages, adjusted for the scarcity of the
           Photographs in 2015.


            Base Actual Damages         With 3X Scarcity Multiplier   With 5X Scarcity Multiplier

            $6,212,215.82                          $18,636,647.50                $31,061,079.10




           T.     Profits


           I understand that under 17 U.S.C. 504(b), BGP is entitled to seek
           disgorgement of Defendants’ profits attributable to Defendants’ infringements
           of BGP’s copyrights that are not taken into account in computing actual
           damages.


           Defendants’ websites include advertisements.51 Defendants publish
           photographs, text and other content on their websites in order to attract
           advertisers and to generate advertising revenue from advertisements. On
           information and belief, Defendants generate advertising revenue when
           advertisements are viewed, and/or clicked by visitors to Defendants’ web
           sites.52


           In order to attract visitors to their websites and to generate advertising
           revenue, Defendants published the Photographs on Defendants’ websites.
           The web pages on which Defendants published the Photographs included
           advertisements. Defendants received revenue resulting from Defendants’


51
     ​‘3403 Complaint, Exhibits 12-78
52
     ​Assumption “S”
                                                 38
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 40 of 46



           placement of advertisements on Defendants’ websites, on the web pages on
           which Defendants also displayed the Photographs, and on related web pages.
           53
                Based on the above, and with a reasonable degree of professional
           certainty, such advertising revenue received by Defendants is attributable to
           Defendants’ display of the Photographs. A causal nexus therefore exists
           between Defendants’ display of the Photographs, and Defendants’ profits.


           I understand that BGP is seeking to disgorge Defendants’ profits attributable
           to Defendants’ display of the Photographs on Defendants’ websites. BGP’s
           counsel advised that BGP propounded discovery requests to Defendants,
           seeking discovery of Defendants’ gross revenues received by Defendants as
           the result of advertisements appearing on Defendants’ websites on which the
           Photographs were displayed, and any deductible expenses and elements of
           profit attributable to factors other than the Photographs. As of this writing,
           Defendants have yet to provide BGP with the requested information. It is
           Defendants’ burden to prove their deductible expenses and elements of profit
           attributable to factors other than the Photographs.54



           U.       Copyright Registrations


           I have reviewed copies of BGP’s copyright registrations.55 The effective dates
           of BGP’s copyright registrations precede the dates on which Defendants
           commenced infringement.56




53
     ​Assumption “T”
54
     ​ 17 U.S.C. 504(b)
55
     BATES # BGP000036 -BGP000037, BGP000057-BGP000074, BGP000375 -BGP000455, BGP000484
- BGP000503
56
   ​’3403 Complaint, ¶¶ 14-15
                                               39
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 41 of 46



           V.      Statutory Damages for Copyright Infringement


           BGP is entitled to seek statutory damages for copyright infringement.57 The
           range of statutory damages available to BGP is $750 to $30,000 per
           photograph infringed, or $750 to $150,000 per photograph willfully infringed.
           58
                Statutory damages within these ranges are summarized below, and
           itemized in “Table of Statutory Damages for Copyright Infringements, Totals
           by Station” (​Exhibit Q).


            Quantity of Statutory         Minimum Statutory          Maximum Statutory Damages
            Awards (All Stations)          Damages @ $750                           @ $150,000

            2,72859                              $2,046,000.00                     $409,200,000.00




           The statutory damages range for Sinclair is summarized below, and itemized
           in “Table of Statutory Damages for Copyright Infringements, Totals by
           Station” (Exhibit Q):


            Quantity of Statutory         Minimum Statutory          Maximum Statutory Damages
            Awards                         Damages @ $750                           @ $150,000

            50                                     $37,500.00                         $7,500,000.00




           W.      Defendants’ Knowledge, Intent and Willfulness


           WENN first obtained the Photographs from the Gobbles on November 2,
           2015. Within days, Defendants commenced reproduction and display of the




57
     ​17 U.S.C. 412; ‘3403 Complaint, ¶¶ 14-15
58
     ​17 U.S.C. 504(c)
59
  ​This total, 2728, includes one statutory award per photograph allegedly infringed, per station.
Certain stations did not make use of certain of the Photographs. A detailed itemization is provided in
Exhibit Q, “Table of Statutory Damages for Copyright Infringements, Totals by Station,” substantiating
the total of 2,728. Further itemization of the photographs used by each station is provided in Exhibit
G, “Table of Usages, by Station.”
                                                   40
      Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 42 of 46



       Photographs on Defendants’ websites, as evidenced by BGP’s screenshots of
       Defendants’ websites, attached as exhibits to the Sinclair Complaints.60


       On November 8, 2015, Mrs. Gobble discovered copies of the Photographs
       displayed on one of Defendants’ websites (komonews.com) without credit to
       her, and sent a message to komonews.com via the website, requesting
       proper credit.61 While Mrs. Gobble was aware of the false credit, she was not
       then aware of the ongoing infringements by WENN. On receipt of Mrs.
       Gobble’s message, Scott Sistek responded to Mrs. Gobble and advised ​“I’ve
       added your credit and put a link to your Facebook page on all of the captions
               62
       now.”


       Printouts and screenshots of www.komonews.com web pages later captured
       by BGP on May 13, 2016 and October 26, 2017 prove that despite Mr.
       Sistek’s assurances, Defendants continued to falsely attribute the
       Photographs to WENN after receipt of notice from BGP.63


       On November 12, 2015, Mrs. Gobble first learned that WENN had distributed
       the Photographs without her authorization.64 The Gobbles notified WENN of
       the infringements that same day, November 12, 2015.65 On November 13,
       2015, WENN sent a “kill notice” to its customers.66 Defendants assert that
       they did not receive the kill notice from WENN.67


       During the Tennessee Lawsuit, BGP served the Sinclair Subpoena on Sinclair,
       dated September 25, 2017.68 The Sinclair Subpoena identified the Tennessee
       Lawsuit by the name of the court, the case number, the names of the


60
    ‘3403 Complaint, Exhibits 12-78.
61
    Email exchange between Brittney Gobble and Scott Sistek on November 8, 2015 and November 9,
2015, BATES # BGP003337 - BGP0033340.
62
    Email from Scott Sistek to Brittney Gobble dated November 9, 2015, BATES # BGP003339.
63
    See Tennessee First Amended Complaint (Doc 51), Exhibit 274; ‘3403 Complaint (Doc 1), Exhibits
32 and 33.
64
    ‘3403 Complaint (Doc 1), ¶ 31.
65
    Id.
66
    Email dated November 13, 2015 from Jonathan Forsyth to undisclosed-recipients, BATES #
WENN0000061 - WENN0000063.
67
   ​Answers to Interrogatory No. 8 by defendants in ‘3403 and ‘3384 lawsuits.
68
    BATES # BGP003391 - BGP003709.
                                                41
Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 43 of 46



parties, and also attached an Exhibit 1 that included numerous web page
printouts of many of the Sinclair web pages that displayed the Photographs.
Sinclair produced documents to BGP in response to the Sinclair Subpoena,
but neither corrected the false credit on the Photographs displayed by
Defendants on their websites, nor removed the Photographs from any of
Defendants’ websites until after the four lawsuits were filed.


When Sinclair (and by extension, the Station Defendants) received the
Sinclair Subpoena discussed above, Defendants were placed on notice of the
Tennessee Lawsuit and BGP’s allegations that Defendants’ were both
infringing BGP’s copyrights in the Photographs and violating the DMCA by
falsely crediting WENN for the Photographs.


On receipt of the Sinclair Subpoena, Defendants had ample opportunity to
investigate and take necessary action to avoid continued infringement on
BGP’s copyrights. Despite that opportunity, Defendants failed to take
adequate steps to affect timely removal of the Photographs from Defendants’
websites.


As owners and operators of radio and televisions stations, Defendants are
actively engaged in creating, using, licensing and managing copyright
protected works (e.g., photographs, video, other news content, etc.). In my
experience, companies in Defendants’ class of business are knowledgeable
concerning copyrights and the DMCA. With a reasonable degree of
professional certainty, upon receipt of the Sinclair Subpoena, Defendants
knew or should have known that Defendants’ continued display of the
Photographs was a potential infringement of BGP’s copyrights, and that
Defendants’ continued display of false attribution in connection with alleged
infringing use of the Photographs was a potential violation of the DMCA.


By failing to remove the Photographs from their websites upon receipt of the
Sinclair Subpoena, Defendants acted with reckless disregard for BGP’s
copyrights, knowingly and willfully infringing on BGP’s copyrights.



                                   42
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 44 of 46



          X.     Defendants’ DMCA Violations


          As described in the above section, Defendants continued to display and
          distribute the Photographs with false attribution even after Defendants
          learned of Mrs. Gobble’s request to correctly credit her for the Photographs,
          and after Defendants learned of BGP’s Tennessee complaint alleging
          copyright infringement and DMCA violations. Defendants knowingly continued
          to provide false copyright management information with intent to induce,
          enable, facilitate or conceal infringement.69


          Examples of Defendants’ false credits for the Photographs are pictured below.


          From ‘3403 Complaint, Exhibit 33: “Photo: WENN.com”




69
     17 U.S.C. 1202(a).
                                              43
         Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 45 of 46



           From ‘3403 Complaint, Exhibit 27: “Photo: WENN.com” (Enlarged at right)




           BGP has identified a total of 7207 alleged violations of Section 1202, as
           evidenced by the false credits pictured in the screenshots of Defendants’
           websites attached to the ‘3403 Complaint.70


           Y.      Statutory Damages for DMCA Violations


           Under 17 U.S.C. 1203, the range of statutory damages available to BGP in
           the event that the Court finds that Defendants violated Section 1202 is
           $2,500 to $25,000 per violation.71 As the total quantity of violations
           discovered to date is 7207, the range of statutory damages is between
           $18,017,500 (applying the $2500 minimum award to 7207 violations) and
           $180,175,000 (applying the $25,000 maximum award to 7207 violations).
           Statutory damages within these ranges are itemized in “Table of Statutory
           Damages for DMCA Violations, Totals by Station” (​Exhibit R), and “Table of
           Statutory Damages for DMCA Violations, Itemized by Station” (Exhibit S), as
           summarized below:


            DMCA Violations -            Minimum 1203 Statutory           Maximum 1203 DMCA
            Quantity, All Stations            Damages @ $2,500    Statutory Damages @ $25,000

            7207                                $18,017,500.00               $180,175,000.00




70
     ​’3403 Complaint, Exhibits 12-78.
71
       ​17 U.S.C. 1203(c)(3)(B)
                                                 44
     Case 1:18-cv-03403-SAG Document 163-3 Filed 07/20/21 Page 46 of 46



         In the event that the Court holds Sinclair liable for Statutory Damages for
         DMCA violations by Station Defendants, the above totals apply to Sinclair.



         Z.    Damages Applicable to Image I26


         As BGP has not registered copyright for Image #I26, I have excluded Image
         #I26 from my calculations of actual damages and statutory damages for
         copyright infringement. However, as statutory damages for DMCA violations
         under 17 U.S.C. 1203 do not require copyright registration, I have included
         Image #I26 in my calculations for statutory damages applicable to DMCA
         violations. See Exhibit T “Visual Index of Usages for Image I26 Only,” Exhibit
         U, “Table of Usages, by Usage Number, for Image I26 Only,” and Exhibit V,
         “Table of Usages, by Station, for Image I26 Only.




VII. RIGHT TO SUPPLEMENT


I understand that Defendants may offer expert testimony to support Defendants’
claims in the matters, and I expect that additional information and documents may
come to light subsequent to my submission of the Report. If requested by BGP, I
may offer supplemental reports and/or rebuttal testimony to the opinions expressed
by Defendants and Defendants’ experts, in accordance with the Court’s scheduling
order.




Respectfully Submitted,




_______________________________             April 12, 2019
Professor Jeffrey Sedlik

                                            45
